United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND STATIONS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1995
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2011 appellant, through his attorney, filed a timely appeal from an
April 5, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration on the grounds that it was untimely and failed to establish
clear evidence of error. The most recent merit review in this case was OWCP’s April 6, 2009
decision denying appellant’s traumatic injury claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision.2

1
2

5 U.S.C. § 8101 et. seq.

As this appeal was filed more than 180 days after the April 6, 2009 decision, the Board does not have
jurisdiction over the merits of the claim. See 20 C.F.R. § 501.3(e) (for final adverse OWCP decisions issued on and
after November 19, 2008, a claimant has 180 days to file an appeal with the Board).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
FACTUAL HISTORY
On August 27, 2008 appellant, a 56-year-old tools and parts attendant, filed a traumatic
injury claim alleging that he sustained injuries to his right shoulder, hip and back when he
slipped and fell down a flight of stairs at work on August 25, 2008.
By decision dated December 15, 2008, OWCP denied appellant’s claim on the grounds
that the evidence failed to establish that he had sustained an injury causally related to the claimed
employment incident. In a February 9, 2009 nonmerit decision, it denied appellant’s request for
reconsideration. In an April 6, 2009 merit decision, OWCP denied modification of its
December 15, 2008 decision. Due to inconsistencies in the evidence, it found that the evidence
did not establish that appellant was injured in the manner alleged.3
On May 24, 2010 appellant, through counsel, requested reconsideration. Counsel
contended that medical reports submitted from appellant’s treating physicians established a
causal relationship between his diagnosed shoulder condition and the alleged August 25, 2008
employment incident.
In a December 11, 2009 statement, appellant reiterated that he fell down a set of stairs on
August 25, 2008. He did not report the alleged fall to Dr. Allstadt on August 25, 2008 because
he thought he would recover and just wanted to be released to return to work following hernia
surgery.
Appellant submitted a May 24, 2010 report from Dr. John P. Finley, an attending
physician, who stated that he had treated appellant since April 17, 2009 for problems relating to a
right rotator cuff tear. Dr. Finley stated that the mechanism of falling on the stairs, as described
by appellant, would be consistent with a rotator cuff tear. He opined that the rotator cuff tear
injury was directly related to the August 25, 2008 employment injury.
In a March 26, 2009 report, Dr. Scott L. Silliman, a Board-certified neurologist, related
appellant’s report that he fell at work in August 2008. He provided examination findings and
diagnosed chronic low back pain exacerbated by the fall; neck pain exacerbated by the fall; and
paresthesias of the right hand. Appellant also submitted hospital records relating to the June 29,
2009 rotator cuff repair surgery.
In an April 5, 2011 decision, OWCP denied appellant’s request for reconsideration on the
grounds that it was untimely and failed to establish clear evidence of error.

3

The claims examiner noted that appellant had been examined by Dr. Karen Allstadt, an occupational medicine
physician, immediately following the alleged work injury. In her August 25, 2008 report, Dr. Allstadt did not make
any mention of the claimed work injury, which allegedly occurred just an hour prior to the examination.

2

LEGAL PRECEDENT
FECA provides that the Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.4 OWCP, through its
regulations, has imposed limitations on the exercise of its discretionary authority under section
8128(a). To be entitled to a merit review of OWCP’s decision denying or terminating a benefit,
a claimant must file his application for review within one year of the date of that decision.5 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted to OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 A limited review by OWCP is required to determine
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(a).

6

Supra note 3. See Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). The term clear evidence of error is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

of error on the part of OWCP such that it abused its discretion in denying merit review in the
face of such evidence.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
The one-year time limitation period for requesting reconsideration begins on the date of the
original OWCP decision and upon any subsequent merit decision.15 As appellant’s May 24,
2010 request for reconsideration was submitted more than one year after the April 6, 2009 merit
decision, it was untimely filed. Consequently, he must establish clear evidence of error on the
part of OWCP in the denial of his claim.16
Appellant contended that his claim was improperly denied as he submitted sufficient
medical evidence to support a causal relationship between his diagnosed shoulder condition and
the alleged August 25, 2008 employment incident. This contention does not establish error, but
merely repeats arguments previously raised and considered by OWCP. Counsel’s argument,
based on medical evidence, is not relevant to the issue decided by OWCP, which was factual in
nature. Appellant’s statement as to why he did not inform his physician that he fell down stairs
immediately following his claimed injury is insufficient to establish that OWCP erred when it
found that he failed to establish factually an incident in the manner alleged. His arguments on
reconsideration are insufficient to raise a substantial question concerning the correctness of
OWCP’s denial of his claim or to shift the weight of the evidence in his favor.
The medical reports submitted by appellant are insufficient to establish clear error by
OWCP in denying his claim. Dr. Finley stated that the mechanism of falling on the stairs, as
described by appellant, would be consistent with a rotator cuff tear and opined that the rotator
cuff tear injury was directly related to the August 25, 2008 employment injury. Dr. Silliman
provided examination findings and diagnosed chronic low back pain exacerbated by the claimed
August 2008 fall; neck pain exacerbated by the fall; and paresthesias of the right hand.
Appellant also submitted hospital records relating to the June 29, 2009 rotator cuff repair
surgery. These medical reports, however, are not relevant to the issue decided by OWCP,
namely, whether appellant established factually that the August 25, 2008 incident occurred as
alleged. Therefore, they do not raise a substantial question as to the correctness of OWCP’s
decision.17 The Board finds that appellant did not establish clear evidence of error.
On appeal, counsel argues that the medical evidence submitted establishes clear evidence
of error. For reasons stated, the Board finds that the evidence submitted by appellant in support
of his request for reconsideration fails to establish clear evidence of error on the part of OWCP.

14

Pete F. Dorso, 52 ECAB 424 (2001).

15

20 C.F.R. § 10.607(a); see Robert F. Stone, 57 ECAB 292 (2005).

16

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

The term clear evidence of error is intended to represent a difficult standard. The submission of a detailed,
well-rationalized medical report which, if submitted prior to when the denial was issued, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error. Joseph R. Santos, 57
ECAB 554 (2006).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

